Citation Nr: 1212327	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected tendonitis of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in November 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2007 the Veteran was afforded a VA examination for his left elbow in which the examiner indicated that the claims folder was not made available for review.  The range of motion was from 0 to 145 degrees of flexion.  Following three repetitions of motion, there was no obvious fatigability, lack of endurance, loss of range of motion or pain on motion.  The diagnosis was of tendinitis at the insertion of the left triceps over the elbow with chronic intermittent pain on heavy use of his upper extremities.  

At the November 2011 Travel Board hearing the Veteran contended that his left elbow was worse than originally rated.  He indicated that surgery had been recommended for his elbow.  He also described experiencing pain that would retract his arm as it radiated to the front and back of his elbow.  

Unfortunately, the July 2007 VA examiner did not review the claims folder.  In addition, a more contemporaneous examination is necessary, particularly in light of the Veteran's reports that his symptoms are worsening.  As such, the Board finds that a VA medical examination is necessary in order to ascertain the severity of the Veteran's service-connected left elbow tendonitis.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of clarifying the severity of his service-connected left elbow tendonitis.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with his service-connected left elbow disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any painful movement, weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinion expressed should be given.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


